Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-12, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an antenna device that comprises a dielectric layer, a first electrode layer comprising an antenna pattern disposed on a top surface of the dielectric layer, the antenna pattern comprising a mesh structure in which unit cells defined by a plurality of electrode lines are assembled, however, the prior art fails to teach the antenna pattern comprises a radiation pattern, a transmission line connected to the radiation pattern, a pad electrode connected to an end portion of the transmission line; the prior art does not also teach the pad electrode connected to a first electrode laver that comprises a radiation pattern having the mesh structure, a transmission line connected to the radiation pattern the pad electrode is connected to an end portion of the transmission line and has a solid structure and a minimum distance between opposite sides facing each other in the unit cell is from 20 pm to 225 pm, and a line width of the electrode line is from 0.5 pm to 5 pm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.
/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845